UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PAUL D. CASEY, individually and as )
administrator of the Estate of )
Patrick D. Casey, et al., )
)
Plaintiffs, )
)

v. ) Civil Case No. 13-01452 (RJL)
)
JASON WARD, et (11., )

) F I L E D

Defendants. )

SEP 0 5 2014

MEMORANDUM OP ION Clerk, us. Distr

ict & Bankruptcy

Courts for the District of Columbia

(September 5:, 2014)
[Dkt. ##21, 26, 29, 34, 37, 43, 44, 47, 55, 59, 60, 64, 82]
Plaintiffs Paul and Abigail Casey (“plaintiffs”)l brought this action against
defendants2 on September 23, 2013, seeking damages under the District of Columbia’s
Wrongful Death Act, DC. Code § 16—2702, and the District of Columbia General

Survival of Tort Actions Act (“Survival Act”), DC. Code § 12-101, for the death of their

 

' Paul Casey brings this action both in his individual capacity as well as in his capacity as
administrator of the Estate of Patrick D. Casey. See Compl. at 1. Plaintiff Abigail Casey brings
this action in her individual capacity only. See Compl. at 1.

2 The defendants in this case are Jason Ward (“Ward”), Justin Ruark (“Ruark”), Brian Giblin
(“Giblin”), McDonald’s Corporation (“McDonald’s”); Kyung Rhee—as owner of the M St.
McDonald’s—(“M St. McDonald’s”), l9th & K Inc—doing business as Ozio—(“Ozio”), RAH
of Washington, DC, Inc—doing business as Camelot—(“Camelot”), Good Life 1831 M
LLC—doing business as Mighty Pint—~(“Mighty Pint”), DC Irish LLC—doing business as Sign
of the Whale~—(“Sign of the Whale”), 1900 M Restaurant Associates Inc—doing business as
Rumors Restaurant—(“Rumors”), John Does 1-10, and ABC Corporations 1—10 (together
“defendants”). See Am. Compl. at 1-2. On November 25, 2013, Rumors ﬁled a Suggestion of
Bankruptcy [Dkt. #32], resulting in an automatic stay of all proceedings against it. See 11

l

son, Patrick Casey (“Casey”). See Complaint3 (“Compl.”) [Dkt. #1]; Amended
Complaint4 ("Am. Compl.”) [Dkt. #40]. Now before the Court are defendants’ motions
to dismiss the Amended Complaint.5 Upon consideration of the parties’ pleadings,

relevant law, and the entire record in this case, the Court GRANTS Sign of the Whale’s
Motion to Dismiss the Amended Complaint, Camelot’s Motion to Dismiss the Amended
Complaint, and Mighty Pint’s Motion to Dismiss the Amended Complaint, and GRANTS,
in part, McDonald’s Motion to Dismiss the Amended Complaint, M St. McDonald’s
Motion to Dismiss the Amended Complaint, Giblin’s Motion to Dismiss the Amended

Complaint and Supplemental Motion to Dismiss the Amended Complaint, and Ward’s

 

U.S.C. § 362(a).

3 Defendants Ward, Ruark, McDonald’s, M St. McDonald’s, and Sign of the Whale ﬁled
motions to dismiss plaintiffs’ original complaint. See Ward Motion to Dismiss [Dkt. #37];
Ruark Motion to Dismiss [Dkt. #34]; McDonald’s Motion to Dismiss [Dkt. #26]; M St.
McDonald’s Motion to Dismiss [Dkt. #29]; Sign ofthe Whale Motion to Dismiss [Dkt. #21].
These motions, however, “became moot when plaintifﬂs] ﬁled [their] First Amended Complaint
and therefore will be denied.” Baliterra v. West Va. Bd. ofMed., 253 F. Supp. 2d 9, 14 (D.D.C.
2003); see also Anderson v. USAA Cas. Ins. Co, 218 F.R.D. 307, 311 (D.D.C. 2003) (denying
motions to dismiss original complaint without prejudice where original complaint superseded by
amended complaint); Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003) (same).
Accordingly, Ward’s Motion to Dismiss, Ruark’s Motion to Dismiss, McDonald’s Motion to
Dismiss, M St. McDonald’s Motion to Dismiss, and Sign of the Whale’s Motion to Dismiss are
DENIED, as moot.

4 Plaintiffs ﬁled their Amended Complaint—as a matter of right—on December 3, 2013. See
Fed. R. Civ. P. 15(a)(1)(B); see also Am. Compl.

5 See Giblin Motion to Dismiss Amended Complaint (“Giblin Mot”) [Dkt. #43]; McDonald’s
Motion to Dismiss Amended Complaint (“McDonald’s Mot”) [Dkt. #44]; M St. McDonald’s
Motion to Dismiss Amended Complaint (“M St. McDonald’s Mot”) [Dkt. #47]; Sign ofthe
Whale Motion to Dismiss Amended Complaint (“Sign of the Whale Mot”) [Dkt. #55]; Camelot
Motion to Dismiss Amended Complaint (“Camelot Mot”) [Dkt. #59]; Ward Motion to Dismiss
Amended Complaint (“Ward Mot”) [Dkt. #60]; Giblin Supplemental Motion to Dismiss
Amended Complaint (“Giblin Suppl. Mot”) [Dkt. #64]; Mighty Pint Motion to Dismiss
Amended Complaint (“Mighty Pint Mot”) [Dkt. #82].

2

DC. Council passed the Wrongful Death Emergency Act, see D.C. Act 19-338, 59 DC.
Reg. 2567, and on April 29, 2012 it passed the Wrongful Death Temporary Act of 2012,
see D.C. Act 19-350, 59 DC. Reg. 8315, which extended the statute oflimitations for
wrongful death claims from one year to two years. These two laws were made
permanent on October 22, 2012, when the DC. Council enacted the Wrongful Death Act
of 2012. See Wrongful Death Act of 2012, DC. Law 19-177, 59 DC. Reg. 9353
(codiﬁed at DC. Code § 16-2702 (2012)). Plaintiffs argue that the two-year statute of
limitations, as amended by the Wrongful Death Act of 2012, should apply retroactively to
their claims, thereby making them timely. See, e. g, Pls.’ Opp’n to Ward Mot. [Dkt #66]
at 6-8.

The Supreme Court has made clear that “[s]tatutes are not to be given retroactive
effect or construed to change the status of claims ﬁxed in accordance with earlier
provisions unless the legislative purpose so to do plainly appears.” United States v.
Magnolia Petroleum Co, 276 U.S. 160, 162-63 (1928). Moreover, there is a
presumption in this Circuit that—in cases of ambiguity—statutes are applied

prospectively, rather than retroactively. See Gersman v. Grp. Health Ass ’n, 975 F.2d
886, 897 (DC. Cir. 1992); D. C. Transit Sys., Inc. v. Pearson, 149 F. Supp. 18, 23 (D.D.C.
1957). The Wrongful Death Act of 2012 contains no language indicating that the DC.
Council intended for it to apply retroactively to claims accruing before the effective date

of the amendment. In fact, quite the opposite. The “Impact on Existing Law” section of

11

the Judiciary Committee Report to the DC. Council states that the Wrongful Death Act of
2012 “is intended to be prospective and to have no other effect on existing law.” Ward
Mot, Ex. 1 [Dkt. #60-4] at 5. Accordingly, the two-year statute of limitations contained
in the Wrongful Death Act of 2012 is only applied prospectively, and plaintiffs’ wrongful
death claims are therefore governed by the one—year statute of limitations in effect at the
time of Patrick Casey’s death. Plaintiffs filed their Complain nearly two years after the
death of their son, and thus their claims are barred by the applicable statute of limitations.

C. Survival Claims

Plaintiffs” survival claims are based on underlying claims of negligence and
assault and battery. See Am. Compl. 1W 94-100. The statute of limitations for a claim
brought pursuant to the Survival Act is the statute of limitations applicable to the
underlying claim, see Strother, 372 A.2d at 1296 n.8, and the claim “generally accrues on
the date of the decedent’s injury, and not on the date of the decedent’s death,” Arrz’ngton,
673 A.2d at 677—78 (citation omitted).

Plaintiffs’ negligence claim—brought against all defendants—has a three-year
statute of limitations in the District of Columbia. See DC. Code § 12—301(8); Slrother,
372 A.2d at 1296 n.8. The negligence claim underlying plaintiffs’ survival action
accrued on September 23, 2011, the date of Patrick Casey’s injury. Plaintiffs ﬁled their
complaint on September 23, 2013—exactly two years after the claim accrued—and thus,

their survival claims based on defendants’ negligence are timely. Plaintiffs’ assault and

12

battery claim against the individual defendants, however, has a one-year statute of
limitations. See DC. Code § 12-301(4). Because the assault and battery claim
underlying plaintiffs’ survival action also accrued on September 23, 2011, and plaintiffs
ﬁled the complaint in this case on September 23, 2013~—one year after the statute of
limitations expiredw-their survival claims against the individual defendants based on
assault and battery are therefore time-barred.

III. Failure to State a Claim

Finally, the bar defendants argue that plaintiffs have failed to plead sufﬁcient facts
to state a claim against them. See, e.g., Camelot Mot. at 5-14; Mighty Pint Mot. at 9—10.
I agree.

Under D.C. law, bars are prohibited from serving alcoholic beverages to “[a]n
intoxicated person, or any person who appears to be intoxicated.” DC. Code
§ 25—78l(b). While this statute does not create an implied private cause of action, see
Norwooa’ v. Marrocco, 780 F.2d 110, 111 (DC. Cir. 1986), the DC. Court oprpeals
has held that “the Alcoholic Beverage Control Act has a public safety purpose, and that

its unexcused violation therefore constitutes negligence per se, i.e., breach of the duty of
care that tavern keepers owe to the public,” Rang Yao Zhou v. Jennifer Mall Rest, 534
A.2d 1268, 1275 (DC. 1987). Plaintiffs, however, “must [also] prove that the statutory

violation was the proximate cause of [the] injuries.” Id. at 1277; see also Potts v.

District ofColumbia, 697 A.2d 1249, 1252 (DC. 1997) (“Where an injury is caused by

13

the intervening criminal act of a third party, [the DC. Court of Appeals] has repeatedly

held that liability depends upon ‘a more heightened showing of foreseeability’ than would
be required if the act were merely negligent.” (citing Bailey v. District of Columbia, 668
A.2d 708, 717 (DC. 1991)»). Plaintiffs have made no such showing here. Because
Casey’s death—assuming the truth of plaintiffs’ allegations—was caused by the
intentional—and unforeseeable—torts of third parties, any connection to the alleged
negligence on the part of the bar defendants is too attenuated to support a valid cause of

action, and thus plaintiffs” claims against the bar defendants must fail.

14

CONCLUSION

Thus, for all the foregoing reasons, the Court GRANTS Sign of the Whale’s
Motion to Dismiss the Amended Complaint, Camelot’s Motion to Dismiss the Amended
Complaint, and Mighty Pint’s Motion to Dismiss the Amended Complaint, and GRANTS,
in part, McDonald’s Motion to Dismiss the Amended Complaint, M St. McDonald’s
Motion to Dismiss the Amended Complaint, Giblin’s Motion to Dismiss the Amended
Complaint and Supplemental Motion to Dismiss the Amended Complaint, and Ward’s
Motion to Dismiss the Amended Complaint. Accordingly, the only remaining claims in
this case are plaintiffs’ negligence survival claims against defendants McDonald’s, M St.
McDonald’s, Ward, Ruark, and Giblin. An Order consistent with this decision

accompanies this Memorandum Opinion.

   
 

 

RICHARD

United States istrict Judge

15

Motion to Dismiss the Amended Complaint.

BACKGROUND

All of the claims in this case stem from events leading up to the untimely death of
Patrick Casey—the plaintiffs’ son—on September 27, 201 1. On the evening of
September 22, and early morning of September 23, 2011, defendants Ward, Ruark, and
Giblin (together “individual defendants”) were out drinking on M Street in Northwest
Washington, DC. See Am. Compl. W 23, 30-31, 51. Over the course of the night, the
individual defendants visited bars Ozio, Mighty Pint, Sign of the Whale, Rumors, and
Camelot (together “bar defendants”), and consumed alcohol at each location. See id.
Both Sign of the Whale and Mighty Pint were offering various alcoholic drink specials
that night. See Am. Compl. W 25-27, 30. Plaintiffs allege that the individual
defendants were “visibly intoxicated,” and despite their appearance, each of the bar
defendants continued to serve them alcohol. See Am. Compl W 24, 28-30.

After “bar-hopping” amongst the bar defendants, the individual defendants arrived
at defendant M St. McDonald’s at approximately 2:21 am. See Am. Compl. W 30, 33.
Shortly thereafter, Casey arrived at the same McDonald’s, meeting a group of friends.
See Am. Compl. ‘11 37. After exhibiting rowdy behavior in line, the individual defendants
allegedly engaged in a verbal altercation with Casey and his friends. See Am. Compl.
W 35-36, 38. During the altercation, David Lindsey (“Lindsey”)—one of Casey’s

friends—attempted to leave the McDonald’s. See Am. Compl. 11 39. Gilbin allegedly

pushed Casey aside, chased Lindsey to the door of the restaurant, and pushed him. See
id.

At that point, Casey followed Lindsey and Giblin and attempted to intervene in
order to defuse the situation. See id. Plaintiffs allege that the individual defendants
surrounded Casey, after which Ward delivered a “sucker punch” to Casey’s head, causing
him to fall to the ground and strike his head on the concrete sidewalk. See Am. Compl.
W 39-42, 52. The individual defendants immediately ﬂed the scene without alerting the
authorities or any medical personnel regarding Casey’s condition. See Am. Compl. ﬁl 45.

Casey suffered severe head trauma and brain hemorrhaging, and later died of his injuries
at George Washington Hospital on September 27, 2011. See Am. Compl. W 42, 47, 49,
54. Plaintiffs only became aware of the cause of Casey’s injuries, the identities of the
defendants, and the evidence of defendants’ wrongdoing on March 18, 2013, when the
Metropolitan Police Department (“MPD”) complied with plaintiffs’ Freedom of
Information Act (“FOIA”) request. See Am. Compl. ll 53; see also Pls.’ Opp’n to Giblin
Mot. [Dkt #67] at 17-19.

STANDARD OF REVIEW

The court may dismiss a complaint or any portion of it for failure to state a claim
upon which relief may be granted. See Fed. R. Civ. P. l2(b)(6). In considering a

motion to dismiss, however, the court may only consider “the facts alleged in the

complaint, any documents either attached to or incorporated in the complaint and matters

of which [the court] may take judicial notice.” E.E. 0. C. v. St. Francis Xavier Parochial
Sch, 117 F.3d 621, 624 (DC. Cir. 1997). To survive a motion to dismiss, a plaintiff
must plead “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 US. 662, 678
(2009).

In considering a Rule l2(b)(6) motion, the court must construe the complaint “in
favor of the plaintiff, who must be granted the benefit of all inferences that can be derived
from the facts alleged.” Schuler v. United States, 617 F.2d 605, 608 (DC. Cir. 1979)
(internal quotation marks and citation omitted). Factual allegations, however, even
though assumed to be true, must still “be enough to raise a right to relief above the
speculative level.” Bell/Ill. Corp. v. Twombly, 550 US. 544, 555 (2007). Moreover,
the court need not “accept legal conclusions cast in the form of factual allegations,” nor
“inferences drawn by plaintiffs if such inferences are unsupported by the facts set out in
the complaint.” Kowal v. MCI Commc’ns Corp, 16 F.3d 1271, 1276 (DC. Cir. 1994).

The court may also dismiss a complaint sua sponte when the plaintiff cannot possibly win

relief. See Baker v. Dir., US. Parole Comm ’rz, 916 F.2d 725, 726 (DC. Cir. 1990); see
also Pricer v. Deutsche Bank, 842 F. Supp. 2d 162, 168 (D.D.C. 2012) (dismissing

plaintiff“ 5 claims sua sponte because they were “time-barred” and “cannot possibly win

relief”) (citing Best v. Kelly, 39 F.3d 328, 331 (DC. Cir. 1994)).6

6 All defendants preserved a statute of limitations defense to plaintiffs’ wrongful death claims by

5

ANALYSIS

1. Standing

Defendants challenge plaintiffs’ standing to bring wrongful death claims in their
individual capacities under the Wrongful Death Act. See, e.g., Ward Mem. of P. & A.
(“Ward Mem.”) [Dkt. #60-3] at 13-14; McDonald’s Mem. ofP. & A. (“McDonald’s
Mem.”) [Dkt. #44-1] at 5-6; Camelot Mot. at 2-3; see also Am. Compl. at 16, 20, 23
(Counts I-III). The plain text of the Wrongful Death Act makes clear that a cause of
action “shall be brought by and in the name of the personal representative of the deceased
person.” DC. Code § 16-2702. The term “personal representative,” as used in the
Wrongful Death Act, is limited to officially appointed executors and administrators, and
does not include parents of a decedent, when they do not serve in such an ofﬁcial
capacity. See Saunders v. Air Florida, Inc, 558 F. Supp. 1233, 1235 (D.D.C. 1983)
(citing Strother v. District ofColumbia, 372 A.2d 1291, 1296 n.7 (DC. 1977)).

Although Paul Casey brings this action in both his individual capacity and in his
capacity as the administrator of the Estate of Patrick Casey, Abigail Casey brings this
action in her individual capacity only. See Am. Compl. at 1. Accordingly, Paul Casey is

the only plaintiff who meets the standard of “personal representative” under the Wrongful

raising that defense in either their respective motions to dismiss the Amended Complaint or their
answers to the Amended Complaint. See Ward Mot. at 5—12; Ruark Answer to Am. Compl.
[Dkt. #57] at 1; Giblin Mot. at 6-7; McDonald’s Mot. at 4—5; M St. McDonald’s Mot. at 4-5;
Ozio Answer to Am. Compl. [Dkt. #58] at 6; Camelot Mot. at 3-5; Mighty Pint Mot. at 7-9; Sign
of the Whale Mot. at 3-4. The same is true for all of the individual defendants, with regards to
plaintiffs’ survival claims based on assault and battery. See Ward Mot. at 12-13; Giblin Suppl.

6

Death Act, and thus the only plaintiff with standing to assert claims pursuant to the

Wrongful Death Act. See DC. Code § 16-2702; Saunders, 558 F. Supp. at 1235
(citation omitted).

Defendants also challenge plaintiffs’ standing to bring claims in their individual
capacities under the Survival Act. See, e.g., Ward Mem. at 14; Camelot Mot. at 2-3;
Mighty Pint Mot. at 5; see also Am. Compl. at 27 (Count IV). Pursuant to the Survival
Act, a cause of action survives in favor of a decedent’s “legal representative” when that
cause of action had accrued to the decedent prior to his or her death.7 The definition of a
“legal representative” under the Survival Act, however, is more expansive than that of
“personal representative” under the Wrongful Death Act. Under the Survival Act, the
definition of a “legal representative” is any person who “stands in the place of the
decedent with respect to his property,” and is not intended to “restrict the right to bring a
survival action to duly appointed personal representatives, i.e., executors or
administrators.” Strother, 372 A.2d at 1296; see also Thomas v. Doyle, 187 F.2d 207,
210 (DC. Cir. 1950) (citing N.Y. Mur. Life Ins. Co. v. Armstrong, 117 US. 591, 597
(1886) (“The term ‘legal representatives’ is not necessarily restricted to the personal

representatives of one’s deceased, but is sufficiently broad to cover all persons who, with

 

Mot. at 2—3; Ruark Answer to Am. Compl. at 1.

7 Speciﬁcally, the Survival Act states: “On the death of a person in whose favor or against
whom a right of action has accrued for any cause prior to his death, the right of action, for all
such cases, survives in favor of or against the legal representative of the deceased.” DC. Code

§12—101.

respect to his property, stand in his place.”)).

Although Paul Casey is the only plaintiff to satisfy the standard for “personal
representative” under the Wrongful Death Act, both Paul and Abigail Casey satisfy the
standard for “legal representative” under the Survival Act, as they are Patrick Casey’s
heirs-at-law. See Pls.’ Opp’n to Ward Mot. [Dkt. #66] at 6 n.1 (stating plaintiffs are
Patrick Casey’s “next of kin”); see also DC. Code § 19-308 (“When the intestate leaves
no child, or descendant, the whole is divided equally between the father and mother or
their survivor.”); Dickens v. District ofColumbI'a, 502 F. Supp. 2d 90, 92 (D.D.C. 2007)
(“If the decedent left no spouse, domestic partner, or children, the decedent’s estate
descends to the decedent’s parents”). Pursuant to the broad definition of “legal
representative,” both Paul and Abigail Casey—~as Patrick Casey’s heirs—at-law—have
standing to assert any and all claims that accrued to Patrick Casey prior to his death.8

II. Statute of Limitations

Defendants argue that plaintiffs’ wrongful death and assault and battery survival
claims are barred by the applicable statutes oflimitations. See, e.g., Ward Mem. at 5-13.
Plaintiffs’ position, however, is that their claims did not accrue until March 18, 2013,

and thus their complaint was ﬁled well within the applicable limitations periods. See

8 A finding by this Court that plaintiffs are not Patrick Casey’s heirs—at-law would require an
assumption of facts—such as the existence of a wife or child—not supported by anything raised
by the defendants in their briefs. In any event, such an assumption would be inconsistent with
the standard of review applied at the motion to dismiss stage. Granting plaintiffs “the beneﬁt of
all inferences that can be derived from the facts alleged,” Schuler, 617 F.2d at 608 (internal
quotation marks and citation omitted), I am satisﬁed that both Paul and Abigail Casey are Patrick

8

Am. Compl. W 53, 61(t)-(u); Pls.’ Opp’n to Ward Mot. at 19-20. As discussed further
below, I ﬁnd that plaintiffs’ survival and wrongful death claims accrued on September 23
and September 27, 2011, respectively. As a result, plaintiffs’ wrongful death claims and
assault and battery survival claims are barred by the applicable statutes of limitations.
How so?

A. Claim Accrual

In their Amended Complaint, plaintiffs claim that March 18, 2013 was the earliest
date they “knew, or could have known through the exercise of reasonable diligence” the
cause of Patrick Casey’s injuries and the wrongdoing by any of the defendants. Am.
Compl. 1] 53. Plaintiffs, however, fail to describe their efforts to obtain such information,
and fail explain why such efforts were fruitless. Plaintiffs’ legal conclusion that March
18 was the earliest date that they “knew, or could have known through the exercise of
reasonable diligence” about the existence oftheir claims is insufﬁcient to satisfy the
required pleading standard set forth in Iqbal and Twombly. See 556 U.S. at 678; 550

U.S. at 555.
Plaintiffs knew or should have knownﬁthrough the exercise of reasonable
diligence—the identity of at least one potential defendant—the M St. McDonald’s. In

Estate ofChapelle v. Sanders, the DC. Court of Appeals refused to toll the statute of

limitations in a wrongful death action where the plaintiffs knew the identity of at least one

 

Casey’s heirs-at-law.

ofthe liable parties. See 442 A.2d 157, 159 (DC. 1982) (noting plaintiff “could have
ﬁled a timely claim against [one liable party] and amended it as pretrial discovery
revealed the identity of any other liable parties”). “Concealment of the identity of
parties liable, or concealment of the parties, has been held not to constitute concealment
ofthe cause of action and not to be available to avoid the running ofthe statute of
limitations.” Id. at 158 (quoting 51 Am. Jur. 2d Limitation 0fActi0ns, § 148 (internal
quotations marks omitted)). Put simply, plaintiffs’ argument here they did not
know—and could not have known through the exercise of reasonable diligence—that
their son was injured in a ﬁght at the M St. McDonald’s is incredible. Accordingly, I
find that plaintiffs’ survival claims accrued on September 23, 201 1 and their wrongful
death claims accrued September 27, 201 l.9

B. Wrongful Death Claims

Defendants argue that plaintiffs’ wrongful death claims are barred by the statute of
limitations in effect at the time ofPatrick Casey’s death. See, e.g., Ward Mem. at 5-12;
McDonald’s Mem. at 4-5. The version of the Wrongful Death Act in force at the time of
Patrick Casey’s death required that plaintiffs ﬁle a claim “within one year of the death of

the person injured.” DC. Code § 16-2702 (1981).10 On March 30, 2012, however, the

9 While wrongful death claims accrue upon the decedent’s death, survival claims accrue on the
date of the decedent’s injury, September 23, 2011 here. See Arrington v. District of Columbia,
673 A.2d 674 (DC. 1996) (citing Estate ofChappelle, 442 A.2d at 158).

‘0 Speciﬁcally, the Wrongful Death Statute—as it existed in 2011—stated: “An action pursuant
to this chapter shall be brought by and in the name of the personal representative of the deceased
person, and within one year after the death of the person injured.” DC. Code § 16-2702 (1981).

10